Hill C. J.
Where a train stops short of the station after the name of the station has been called, and a passenger, believing that the station has been reached, gets off in the darkness, and is injured by falling into a ditch or deep cut, whether the railroad company was negligent in not warning the passenger that the station had not been reached, and whether the passenger was negligent in alighting at the place where the train had stopped, without assuring himself that the station had been reached or that the place was safe, are questions of fact that should be submitted to the jury. Miller v. East Tenn., Va. & Ga. Ry. Co., 93 Ga. 630 (21 S. E. 153); Baltimore & Ohio Southwestern R. Co. v. Mullen, 217 Ill. 203 ( 75 N. E. 474, 2 L. R. A. (N. S.) 115, 3 Ann. Cas. 1015). A petition alleging in substance the foregoing facts was not subject to demurrer. Judgment affirmed.